Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-5, 7-10 and 12-23 are currently pending and presented for examination in the merits.
Applicant's Amendment filed on June 10, 2020 has been received and entered into
the present application.
Applicant’s arguments, filed June 10, 2020, have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-2, 7-8, 12-13 and 21 are amended.
Claims 1-5, 7-10, 12-14 and 21-23 are under examination in the instant office action.
Priority
Acknowledgment is made that instant application entered national stage (371)   of PCT/CN2016/076454 filed on March 16, 2016, which claims foreign priority CHINA 201510546844.0 filed on August 31, 2015. 
Modified due to Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12-14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostanski et al. (US 2008/0107745 A1) as evidenced by PubChem  CID 5281955  (Polysorbates 80; created on June 24, 2005, pp. 1-22) and PubChem CID23672064 (Monosodium phosphate; created  on February 5, 2008, pp. 1-91).
Kostanski et al. teaches a controlled release sterile injectable aripiprazole formulation in the form of a sterile suspension, that is, the freeze-dried formulation of the invention suspended in water for injection, is provided which, upon injection, preferably intramuscularly, releases therapeutic amounts of aripiprazole over a period of at least one week, which includes: (a) aripiprazole, (b) a vehicle therefore, and (c) water for injection [0021-0024 and claim 1]. The controlled release sterile injectable formulation of the invention in the form of a sterile suspension allows for high drug loadings per unit volume of the formulation and therefore permits delivery of relatively high doses of aripiprazole in a small injection volume (0.1-600 mg of drug per 1 mL of suspension) [0025]. Unexpected observation, it has been discovered that a suspension of aripiprazole suspended in an aqueous solvent system will maintain a 
The aripiprazole formulation of the invention will preferably be formed of: A. aripiprazole, B. a vehicle therefor, which includes: (a) one or more suspending agents, (b) one or more bulking agents, (c) one or more buffers, and (d) optionally one or more pH adjusting agents [0044-0046]. The suspending agent will be present in an amount within the range from about 0.2 to about 10% by weight, preferably for about 0.5 to about 5% by weight based on the total weight of the sterile injectable formulation. Examples of suspending agents suitable for use include, one, two or more of the following: sodium carboxymethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, hydroxypropylmethyl cellulose with sodium carboxymethyl cellulose and polyvinylpyrrolidone being preferred and polyoxyethylene sorbitan fatty acid esters (e.g., the commercially available Tweens® such as e.g., Tween 20® or Tween 80[0051]. The bulking agent will be present in an amount within the range from about 1 to about 10% by weight, preferably from about 3 to about 8% by weight, more preferably from about 4 to about 5% by weight based on the total weight of the sterile injectable formulation. Examples of bulking agents suitable for use include mannitol, with mannitol being preferred for formulations where the mean particle size is about 1 micron or above [0054]. It has been found that xylitol and/or sorbitol enhances stability of the aripiprazole formulation by inhibiting crystal growth and agglomeration of drug particles so that desired particle size may be achieved and maintained [0054]. The amount within the range from about 0.02 to about 2% by weight, preferably from about 0.03 to about 1% by weight, and more preferably about 0.1% by weight based on the total weight of the sterile injectable formulation. Examples of buffers suitable for use herein include, but are not limited to, one, two or more of the following: sodium phosphate or monobasic 
Individual dose for injectable formulation [0104 and 0109]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

PubChem CID 5281955 (Polysorbate 80) is cited to show Tween 80 and polyoxyethylene (20) sorbitan monooleate are the synonyms [Section 2.4]. 

Kostanski et al. does not explicitly teach aripiprazole suspension formulation having prolonged shelf life [claims 1 and 8], wherein the ratio (by weight) of the carboxymethyl cellulose to the polyoxyethylene (20) sorbitan monooleate is 1:0.5 to 1:6 [claim 1], preferably 1:0.5 to 1:3 [claim 2], 50-300 mg/mL of aripiprazole, 2-10 mg/mL of a carboxymethyl cellulose and 4-48 mg/mL of polyoxyethylene (20) sorbitan monooleate wherein the ratio of carboxymethyl cellulose to the polyoxyethylene (20) sorbitan monooleate is 1:0.5 to 1:6 [claim 8], 20-50 mg/mL of mannitol [claim 9], 0.4-4 mg/mL of sodium dihydrogen phosphate [claim 10],  50-200 mg/mL of aripiprazole, 4- 8 mg/ml of a carboxymethyl cellulose, and 4-24 mg/mL of polyoxyethylene (20) sorbitan monooleate wherein the ratio of the carboxymethyl cellulose to the polyoxyethylene (20) sorbitan monooleate Is 1:0.5 to 1:3 [claim 13], aripiprazole in an amount of 200 mg/mL; sodium carboxymethyl cellulose in an amount selected from 4 mg/mL or 8 mg/mL; mannitol in an amount of 40 mg/ml; and polyoxyethylene (20) sorbitan monooleate in an amount selected from 4 mg/mL, 8 mg/mL or 24 mg/ml and sodium dihydrogen phosphate in an amount of 0.6 mg/ml [claim 14] and wherein the ratio of the c carboxymethyl cellulose to polyoxyethylene (20) sorbitan monooleate is 1:0.5, 1:1, 1:2 or 1:3 [claim 21].  
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a aripiprazole injectable suspension comprising aripiprazole, sodium carboxymethyl cellulose, polyoxyethylene (20) sorbitan monooleate, sodium dihydrogen phosphate and mannitol because Kostanski et al. taught a sterile injectable suspension of aripiprazole, one or more suspending agents that includes sodium carboxymethyl cellulose and Tween 80, mannitol, and sodium dihydrogen phosphate. Motivation to include two suspending agents in the sterile injectable composition of Kostanski et al. would have resulted from the fact that Kostanski et al. envisions a sterile aripiprazole injectable composition with two suspending agents that includes sodium carboxymethyl cellulose and Tween 80.  Therefore, the skilled et al. and include both sodium carboxymethyl and polyoxyethylene (20) sorbitan monooleate.
In regards to the limitation aripiprazole suspension formulation having prolonged shelf life as recited in claim 1. Kostanski et al. taught a sterile injectable suspension of aripiprazole comprising one or more suspending agents including sodium carboxymethyl cellulose and Tween 80. Since Kostanski et al. taught all of the structural limitations of claim 1, it would have flow logically that the stability properties would have present.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 (II).
In regards to the limitation wherein the 50-300 mg/mL of aripiprazole, 50-200 mg/mL of aripiprazole and aripiprazole in an amount of 200 mg/mL as recited in claims 8, 13 and 14. Kostanski et al. taught a sterile injectable suspension of aripiprazole containing an amount of 10 to about 400 mg of aripiprazole delivered in a volume of 2.5 mL or less, from about 50 to about 400 mg/2 mL of formulation, preferably from about 100 to about 200 mg/mL of formulation. Further, a preferred dosage employed for the injectable formulations of the invention will be a single injection or multiple injections containing from about 100 to about 400 mg aripiprazole/ml. The amounts disclosed by the reference are suitable for administration via an injection, treatment of schizophrenia and related disorders such as bipolar disorder or dementia in human patients. The skilled artisan would have had motivation to employ the amount disclosed by Kostanski et al. since such amounts are suitable for administration via injection to a human patient and well accepted in the medicinal art. The determination of the optimum amounts would have been a matter well within the purview and experience of one of ordinary skill in the art, route of administration, the subject’s age, body weight, sex and severity of the condition. Thus, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 (I).
In regards to the limitation wherein the ratio of the carboxymethyl cellulose to the polyoxyethylene (20) sorbitan monooleate is 1:0.5 to 1:6,  1:0.5 to 1:3, 2-10 mg/mL of a carboxymethyl cellulose and 4-48 mg/mL of polyoxyethylene (20) sorbitan monooleate wherein the ratio of carboxymethyl cellulose to the polyoxyethylene (20) sorbitan monooleate is 1:0.5 to 1:6 and 4-8 mg/ml of a cellulose-based suspending agent, 4-24 mg/mL of polyoxyethylene (20) sorbitan monooleate wherein the ratio of the carboxymethyl cellulose to the polyoxyethylene (20) sorbitan monooleate is 1:0.5 to 1:3 and polyoxyethylene (20) sorbitan monooleate in an amount selected from 4 mg/mL, 8 mg/mL or 24 mg/ml as recited in claims 2, 8, 13-14 and 21.  Kostanski et al. taught that the suspending agent can be present in the sterile suspension of aripiprazole in an amount from about 0.2 to about 10% by weight, or about 0.5 to about 5% by weight based on the total weight of the sterile injectable formulation. Further, Kostanski et al. discloses that carboxymethyl cellulose can be present in 9 mg/ml. The skilled artisan would have had motivation to include the cellulose-based suspending agent and polyoxyethylene (20) sorbitan monooleate in the amounts instantly claimed because Kostanski et al. taught aripiprazole suspensions intended for parenteral administration that can include sodium carboxymethyl cellulose and polyoxyethylene (20) sorbitan monooleate in the amounts instantly claimed. In regards to the ratio disclosed by Applicant, the prior art of Kostanski et al. disclosed amount ranges that overlap with the instantly claimed ratios for the intended use of injectable suspension of aripiprazole. The determination of the optimum amounts of sodium In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II) (A)

In regards to the limitation wherein 0.4-4 mg/mL of sodium dihydrogen phosphate and sodium dihydrogen phosphate in an amount of 0.6 mg/mL as recited in claims 10 and 14.  Kostanski et al. taught including a buffer such as sodium dihydrogen phosphate in a sterile injectable suspension of aripiprazole in an amount to adjust the pH of the aqueous suspension. The amounts disclosed by Kostanski et al are suitable to be included in the suspension for adjusting the pH of the aqueous composition in a range from about 0.02 to about 2% by weight and 0.8 mg/ml. Motivation to include the amount of buffer disclosed by Kostanski et al. would have resulted from the fact that Kostanski et al. taught an overlap of amounts suitable to adjust the pH of a sterile aripiprazole suspension for intramuscular administration. Therefore, the skilled artisan would have found motivation to employ the amount of buffer taught by Kostanski et al. in an injectable suspension of aripiprazole. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 (I)
et al. taught including a bulking agent such as mannitol in a sterile injectable suspension of aripiprazole in an amount to enhance the stability of the aripiprazole aqueous suspension. The amounts suitable to be included in the suspension range from about 1 to about 10% by weight. Motivation to include the amount of bulking agent disclosed by Kostanski et al. would have resulted from the fact that Kostanski et al. taught an overlap of amounts suitable to use to increase the particle stability of the aripiprazole suspension for intramuscular administration. Therefore the skilled artisan would have found motivation to employ the amount of bulking agent Kostanski et al. in an injectable suspension of aripiprazole. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 (I)
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kostanski et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date.
Response to Arguments
Applicant's arguments filed June 10, 2020 have been fully considered but they are not persuasive. 
Applicant’s argues that:
Kostanski describes a sterile freeze-dried aripiprazole formulation which upon constitution with water for injection releases aripiprazole. Regarding the suspending agents, Kostanski generally describes a large amount of reagents in different classes suitable for use but fails to teach or suggest what species are proper and should be selected to achieve the present invention. In addition, Kostanski's formulation is in a freeze-dried form for which there is  1-6 months, 40°C for 1-3 months and 60°C for 10-30 days), and can be redispersed. 
Together with these unexpected results show that the claimed invention provide a technical approach to unexpectedly provide a stable aripiprazole injectable suspension formulation having prolonged shelf life by using a particular combination of a cellulose-based suspending agent and polyoxyethylene (20) sorbitan monooleate (Tween 80) in a certain ration range of 1:0.5 to 1:6. The unexpected results along with the technical approach according to the present invention are not obvious in light of the prior art.

Examiner’s Response:
The examiner has consider Applicants arguments and unexpected results and finds them not persuasive.  Kostanski et al. teaches a controlled release sterile injectable aripiprazole formulation in the form of a sterile suspension, that is, the freeze-dried formulation of the invention suspended in water for injection, is provided which, upon injection, preferably intramuscularly, releases therapeutic amounts of aripiprazole over a period of at least one week, which includes: (a) aripiprazole, (b) a vehicle therefore, and (c) water for injection [0021-0024 and claim 1]. The controlled release sterile injectable formulation of the invention in the form of a sterile suspension allows for high drug loadings per unit volume of the formulation and therefore permits delivery of relatively high doses of aripiprazole in a small injection volume (0.1-600 mg of drug per 1 mL of suspension) [0025]. The one or two or more suspending agents et al. However, Kostanski et al. provides ample motivation to arrive at the instantly claimed invention. Further, Kostanski et al. does mention about the stability of the composition by using bulking agents to avoid agglomeration and crystal formation. Thus, the prior art of Kostanski et al. recognizes the stability problems of injectable aripiprazole compositions. Further, the fact that Kostanski et al. did not perform a long-term stability study does not mean that such properties would have not been present, since Kostanski et al. provides motivation to arrive at the instantly claimed compositions. 
In regards to the unexpected results, example 2 formulation 1-5 describes a specific components in the formulation and in narrower amounts that the ones claimed (e.g., 1:0.5, 1:1, 0.5:1 and 1:6). Claim 1 is drawn to an aripiprazole injectable suspension formulation having prolonged shelf life, comprising: a carboxymethyl cellulose and polyoxyethylene (20) sorbitan monooleate, wherein a ratio of the carboxymethyl cellulose to the polyoxyethylene (20) sorbitan monooleate is 1:0.5 to 1:6. The formulation alleging the unexpected results consist of 

    PNG
    media_image3.png
    458
    682
    media_image3.png
    Greyscale

et al. render obvious the instantly claimed aripiprazole composition. 

Conclusion
Rejection of claims 1-5, 7-10, 12-14 and 21-23 is proper.
No claims are allowed.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627